BUCHWALTER, J.
This action was for damages for an alleged assault and battery and was brought by Hester McCollum against her brother, Roy Brant. The answer of defendant denied the allegation of the petition, and set up the defense that he only did what was necessary to protect his invalid father from being forcibly removed from his place of residence and also to protect himself from the assaults upon him by the plaintiff. Upon trial the jury returned a verdict for the defendant. Plaintiff below, now plaintiff in error brings this proceeding to set aside the judgment below upon the sole ground that the court erred in the admission of the following testimony:
“Q. Are you familiar, Mr. Gaskell, with the reputation of Mrs. McCollum as to being a peaceable or quarrelsome woman in the vicinity of Morrow ?
“A. Why, yes, she has had right smart of-
“Q. What is that reputation, what do people generally say about her, is she peaceable or quarrelsome ?
“A._ Pretty quarrelspme.”
Plaintiff in error contends that the admission of the above evidence was improper and prejudicial, unless the defendant knew that plaintiff was_ a quarrelsome woman. Self-defense was an issue in the case and upon such issue there is no question that the character of plaintiff is competent if known to the defendant.
One way to- prove character is by her reputation in the community.
During the trial, plaintiff’s counsel brought out testimony to the effect that a majority of the people in Morrow did not speak to her, that one could not .be friends with her, etc. The plaintiff and defendant were sister and brother. Defendant was marshal of the village of Morrow. Plaintiff and defendant had had trouble all their lives. There was a sufficient showing made that the defendant knew plaintiff’s character in respect to being quarrelsome. We find no error in the admission of this evidence. Henning v. Bartz, 1 O. C. C. (n. s.) 389; State v. Roderick, 77 OS. 301.
Judgment affirmed.
(Hamilton, PJ., and Cushing, J., concur).